*566Order, Family Court, Bronx County (Jeanette Ruiz, J.), entered on or about January 11, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of sexual abuse in the first and third degrees, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. Although, at the fact-finding hearing, the young victim was unable to provide any incriminating testimony, her statement to hospital personnel immediately after the incident was properly admitted pursuant to CPLR 4518, and it established the charges against appellant. While appellant points to factors allegedly undermining the reliability of the victim’s statement at the hospital, these factors are outweighed by the presence of corroborating evidence. Both the victim’s mother and the victim’s 10-year-old sister observed conduct that strongly indicated sexual abuse (see e.g. Matter of Justique R., 99 AD3d 597 [1st Dept 2012]). Concur—Mazzarelli, J.P., Acosta, Freedman, Richter and Gische, JJ.